December 19, 1921. The opinion of the Court was delivered by
The defendant, C.D. Cooper, was tried for murder; and the jury rendered a verdict of guilty with a recommendation to mercy, whereupon his Honor, the presiding Judge, imposed upon him the sentence of life imprisonment. The defendant appealed to this Court upon exceptions, which will be reported.
First exception: The cases of State v. Branham, 13 S.C. 389, and State v. Reynolds, 48 S.C. 384;26 S.E., 679, show that this exception cannot be sustained. *Page 306 
Second exception: The jury had no right to take into consideration any testimony except that which was properly before them; and it has not been made to appear that the ruling of his Honor, the presiding Judge, was prejudicial to the defendant.
Third, fourth, fifth, and ninth exceptions: These exceptions raise the main question upon which the appellant's attorney relies. When considered in its entirety, the following cases show that the charge was free from error: State v. Aughtry, 49 S.C. 285;26 S.E., 619; 27 S.E., 199; State v. Ferguson, 91 S.C. 235;74 S.E., 502; State v. McAlister, 114 S.C. 402;103 S.E., 772; State v. Powers, 59 S.C. 200; 37 S.E., 690.
Sixth exception: Rule 5 of the Court (90 S.E., vii) requires that each exception must contain a concise statement of one proposition of law or fact, which this Court is asked to review. The case of Hayes v.McGill, 116 S.C. 375; 108 S.E., 150, in which the opinion was recently filed, shows that this exception cannot be considered.
Seventh exception: In addition to the charge mentioned in the exception, his Honor, the presiding Judge, also charged the jury:
"So, gentlemen, after all, the evidence or testimony is for the purpose of carrying home to your minds a conviction of a fact; and when that is done that is all the law requires. It matters not whether the evidence is direct, positive, or circumstantial; if the testimony carries to your minds a conviction of the facts to be considered, why it is sufficient, because after all that is what we have testimony for; all we have it introduced for is to carry conviction to the minds of the jury; and I charge you that the conviction so carried to the minds of the jury must be such as to convince the jury beyond a reasonable doubt of the existence of the facts of a situation." *Page 307 
This exception is overruled.
      Eighth exception: It has not been made to appear that there was error in the charge.
      Tenth exception: It has not been shown that, even if there was error, it was prejudicial.
      Eleventh exception: This exception must be overruled, as no prejudicial error has been shown.
Affirmed.